DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Bluetooth®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first determining subunit, position information obtaining unit, second determining unit, second control instruction sending unit, second off-state maintaining unit, peripheral device information obtaining unit, third determining unit, and position request sending unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an obtaining unit, a first determining unit, a first control instruction sending unit, and a first off-state maintaining unit in claim 17. Likewise the various other “unit” and “subunit” limitations of claims 18-20 are also interpreted under 35 USC 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11,15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected because it is not clear what is meant by “position information output by the positioning module last time” on lines 4-5.
Claim 15 is rejected because it is not clear what is meant by “position information output by the positioning module last time” on lines 4-5.
Claim 19 is rejected because it is not clear what is meant by “position information output by the positioning module last time” on line 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8,13,14,17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hisense Mobile Comm Technology [hereinafter Hisense], Chinese patent publication number CN 201259540Y.
In this Office Action reference is made to the attached EPO machine-generated translation of the publication description and the drawings in the original document.
It is also noted that this reference is designated as document D1 in the related PCT application Written Opinion.
As per claim 1, Hisense shows a power consumption control method for an electronic positioning device, comprising: obtaining sensing data of a sensor for sensing a physical quantity of an object's state of motion; determining, based on the sensing data, whether a current condition meets a preset trigger condition, to obtain a first determining result; sending a first control instruction when the first determining result indicates that the current condition meets the preset trigger condition, wherein the first control instruction is used to enable a positioning module in the electronic positioning device such that the positioning module is in an on state; and maintaining the positioning module in an off state when the first determining result indicates that the current condition does not meet the preset trigger condition (paragraphs [0036-0046] wherein change of position is detected by acceleration sensor 13 and if the change is greater than a threshold amount the unit 11 is enabled and if the position does not change for a certain amount of time the unit 11 is placed into sleep mode where it remains until the change of position is determined). Hisense shows all of the steps recited in claim 1.
As for claim 2, the argument for claim 1 applies. Hisense also shows that the obtaining sensing data of a sensor for sensing a physical quantity of an object's state of motion specifically comprises: obtaining acceleration data sensed by an acceleration sensor (paragraphs [0036-0046] as noted above). Hisense shows all of the steps recited in claim 2.
As for claim 8, the argument for claim 2 applies. Hisense also shows that the determining, based on the sensing data, whether a current condition meets a preset trigger condition specifically comprises: determining, based on the acceleration data, whether a moving distance of the electronic positioning device is greater than or equal to a preset distance (e.g. paragraph [0042]). Hisense shows all of the steps recited in claim 8.

As per claim 13, Hisense shows an electronic positioning device, wherein the electronic positioning device comprises a positioning module (11), a controller (14), and a sensor (13) for sensing a physical quantity of an object's state of motion, and the controller stores a program and is configured to perform the following steps: obtaining sensing data of the sensor; determining, based on the sensing data, whether a current condition meets a preset trigger condition, to obtain a first determining result; sending a first control instruction when the first determining result indicates that the current condition meets the preset trigger condition, wherein the first control instruction is used to enable a positioning module in the electronic positioning device such that the positioning module is in an on state; and maintaining the positioning module in an off state when the first determining result indicates that the current condition does not meet the preset trigger condition (paragraphs [0036-0046] wherein change of position is detected by acceleration sensor 13 and if the change is greater than a threshold amount the unit 11 is enabled and if the position does not change for a certain amount of time the unit 11 is placed into sleep mode where it remains until the change of position is determined). Hisense shows all of the elements recited in claim 13.
As for claim 14, the argument for claim 13 applies. Hisense also shows that the determining, based on the sensing data, whether a current condition meets a preset trigger condition specifically comprises: determining, based on the sensing data, whether duration in which the electronic positioning device is in a static state is greater than or equal to first preset duration (paragraphs [0036-0046] as noted above). Hisense shows all of the elements recited in claim 14.

As for claim 18, the argument for claim 17 applies. Hisense also shows that the first determining unit specifically comprises: a first determining subunit, configured to determine, based on the sensing data, whether duration in which the electronic positioning device is in a static state is greater than or equal to first preset duration (paragraphs [0036-0046] as noted above). Hisense shows all of the elements recited in claim 18.

Allowable Subject Matter
Claims 4-7,9,10,12,16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11,15, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner has considered the cited Written Opinion issued in the corresponding PCT application. The Hisense reference was applied in that Written Opinion in combination with several other references. However those combinations do not appear to be applicable under U.S. practice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Luo et al. shows controlling power to a GPS module.
Sugiyama et al. shows controlling modules of a mobile device based on sensor input.
Erad et al. shows supplying power for mobile device components.
Karkaria et al. shows power saving in sensor modules.
Adams et al. shows power control for battery operated sensor.
Dai et al. shows power control in location tracking for a smart phone.
Kliegman et al. shows dynamically adjustable power usage for battery powered devices.
Gardner et al. shows power control for GPS module in a mobile device.
Tai shows power control for GPS device.
Gupta shows battery management for navigation functions of a mobile device.
Rabii shows sensor power control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185